 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDshowing of interest.Accordingly, we instruct the Regional Directornot to proceed with the election herein directed until he shall havefirst determined that the Petitioner has made an adequate showing ofinterest among the employees in the appropriate unit who are eligibleto vote in the election 3[Text of Direction of Election omitted from publication.]8Foremost Dairies, Inc.,118 NLRB 1424,1428, footnote 7.Squirt-Nesbitt Bottling Corp.andBakery Sales Drivers Union,Local No.344.Case No. 13-CA-339$.February 7, 1961DECISION AND ORDEROn June 14, 1960, Trial Examiner John P. von Rohr issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the General Counsel andRespondent filed exceptions to the Intermediate Report and briefs insupport thereof, and Respondent filed a reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of the Trial Examiner,with the exceptions and modifications noted below.We agree with the Trial Examiner that the individual distributor-ship contracts entered into by the Respondent with its driver-salesmendid not alter the employee status of these drivers or convert them intoindependent contractors.We also find that Respondent violated Sec-tion 8 (a) (5) and (1) of the Act, as, concluded by the Trial Examiner,by refusing to bargain with the Union, the certified bargaining repre-sentative of its driver-salesmen, as to those driver-salesmen who signeddistributorship contracts and by entering into individual contractswith such employees.21Elmer Johnson,secretary-treasurer of the Union, was not present at the meeting be-tween Respondent and union representatives held an August 12,.1959, as the IntermediateReport finds.2In view of our disposition herein, we find it unnecessary to pass upon whether, asfound by theTrial Examiner,Respondent also violatedthe Act bycooperating with andencouraging the employees to accept the distributorship plan or would even have violatedthe Act hadthe individual contract effectively changed the status of the driver-salesmento that ofindependent contractor.130 NLRB No. 9. SQUIRT-NESBITT BOTTLING CORP.THE REMEDY25We have found that Respondent acted in derogation of its duty tobargain with the certified representative of its employees in violationof Section 8 (a) (5) and (1) of the Act. To remedy this violation, weshall enjoin the commission of the unfair labor practices foundthrough the usual cease-and-desist provisions in our Order, and weshall order that Respondent bargain with the Union as the exclusiverepresentative of the employees in the unit for which it was certified,including the employees who have signed individual distributorshipcontracts, and that it take certain other affirmative action designed toeffectuate the policies of the Act.We are not adopting the Trial Examiner's recommendation thateach driver-salesman who signed individual distributorship contractswith Respondent "be made whole for loss of pay, if any, suffered byreason of said driver-salesmen employment under individual con-tracts."The employees involved were not unlawfully coerced intosigning the contracts, nor was their acceptance of the contracts in anysense involuntary. Indeed, the idea of individual distributorship con-tracts originated with employees, employees urged Respondent tocreate a distributorship system, employee meetings with Respondenton the subject were held at the urging of employees, and individualcontracts were signed only by the driver-salesmen who desired them.Of course, Respondent violated the Act by thus dealing with the em-ployees themselves, to the exclusion of the Union.But we believe thatour Order requiring Respondent to bargain with the Union and abro-gating the individual contracts will adequately remedy Respondent'sunfair labor practice.To also reimburse the employees for such lossof pay as they may have suffered as a result of the distributorshiparrangement instituted at their urging, as the Trial Examiner recom-mended, would, in the circumstances of this case, unjustly enrich themand be inequitable to Respondent; the policies of the Act could notthereby be effectuated.3ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Squirt-NesbittBottling Corp., Milwaukee, Wisconsin, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Bakery Sales DriversUnion, Local No. 344, as the exclusive representative of all driver-salesmen, excluding' office employees, professional employees, guards,3Cf.Shamrock Dairy, Inc.,etat.,124 NLRB 494. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisors, and all other employees as defined in the Act, with respectto rates of pay, wages, hours of employment, and other terms andconditions of employment.(b)Continuing or giving effect to any individual distributorshipcontract.(c)Dealing individually with employees in derogation of their bar-gaining representative in respect to any matter properly the subject ofcollective bargaining.(d) In any like or similar manner interfering with, restraining, orcoercing its employees in the exercise of the right to bargain collec-tively through representatives of their own choosing.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Bakery Sales DriversUnion, Local No. 344, as the exclusive representative of the employeesin the appropriate unit and embody any understanding reached in asigned contract.(b)Notify individually, and by the posting of the notice attachedhereto, all driver-salesmen with whom Respondent has made indi-vidual contracts that it will no longer offer, solicit, enter into, con-tinue, or enforce such contracts, but without prejudice to the assertionby the driver-salesmen affected of any legal rights they may have ac-quired under such contracts.(c)Offer to all driver-salesmen with whom Respondent has madeindividual contracts immediate and full reinstatement to their formeror substantially equivalent positions as driver-salesmen, without prej-udice to seniority or other rights and privileges.(d)Post at its place of business in Milwaukee, Wisconsin, copiesof the notice attached hereto marked "Appendix." 4 Copies of suchnotice, to be furnished by the Regional Director for the ThirteenthRegion, shall, after being duly signed by the Respondent's authorizedrepresentative, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order 11 SQUIRT-NESBITT BOTTLING CORP.APPENDIXNOTICE TO ALL EMPLOYEES27Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Bakery SalesDrivers Union, Local No. 344, as the exclusive bargaining repre-sentative of the employees in the appropriate unit.The appropriate bargaining unit is:All driver-salesmen of Respondent, Milwaukee, Wisconsin,excluding office employees, professional employees, guards,all other employees, and supervisors as defined in the Act.WE WILL NOT, in any like or related manner, interfere with, re-strain, or coerce employees in the exercise of the rights guaranteedby Section 7 of the Act.WE WILL bargain collectively, upon request, with Bakery SalesDrivers Union, Local No. 344, as the exclusive bargaining repre-sentative of the employees in the appropriate unit, and, if anunderstanding is reached, embody such understanding in a signedagreement.WE WILL offer to all driver-salesmen with whom we have indi-vidual contracts immediate and full reinstatement to their formeror substantially equivalent positions as driver-salesmen, withoutprejudice to seniority or other rights and privileges.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union, or anyother labor organization, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.SQUIRT-NESBITT BOTTLING 'CORP.,F, mployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpona chargeduly filed,the GeneralCounselof theNational LaborRelationsBoard,for the Regional Director of theThirteenthRegion(Chicago,Illinois),issued 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDa complaint against Squirt-Nesbitt BottlingCorp.,herein called the Respondent,alleging that the Respondent had engaged in certain unfair labor practices within.themeaning of Section 8(a)(1) and (5) of the National Labor Relations Act, as.amended. In substance, it is alleged that on or about July 17, 1959, the Respondent,in derogation of the rights of the Charging Union as the designated bargaining-representative of the employees, bargained with its employees individually and.entered into individual contracts with them,thereby refusing to bargain collectivelyin good faith with the Union.Respondent filed an answer in which it admitted the jurisdictionalallegations ofthe complaint, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Milwaukee, Wisconsin, on March 21and 22, 1960, before the duly designated Trial Examiner.All parties were repre-sented by counsel and were afforded opportunity to adduce evidence, to examineand cross-examine witnesses,to present oral argument,and to file briefs.Subse-quent to the close of the hearing, briefs have been received from the Respondentand the General Counsel, both of which have been carefully considered.Upon theentire record, and from my observation of the witnesses, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTThe Respondent is a Wisconsin corporation with its office and place of businesslocated in Milwaukee, Wisconsin, where it is engaged in the manufacture, sale, anddistribution of carbonated beverages.During the calendar year 1958, Respondentpurchased and received raw materials valued in excess of $100,000 from supplierslocated outside the State of Wisconsin.The Respondent admits, and I find, that itis engaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDBakerySales DriversUnion, Local No. 344,hereinafter referred to as the Union,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The bargaining negotiationsOn July 13, 1959, following a consent election, the Union was certified as theexclusive collective-bargaining representative for a unit consisting of all Respondent'sdriver-salesmen, excluding office employees, professional employees, guards, super-visors, and all other employees as defined by the Act.'Various bargaining meet-ings followed and are discussed below.To avoid repetition, and unless otherwisenoted, the representatives for the Union were August J. Bopp and Elmer Johnson,business representative and secretary-treasurer, respectively.Principal representa-tives for the Company were Mrs. Lily W. Graves, president, and Donald Hansen,salesmanager.The first meeting, which was held on July 17, 1959,2 was brief.The Union pro-posed that the Company sign an agreement identical to that of an area agreementwhich the Union had with other franchised bottlers in the Milwaukee area and sub-mitted a copy of such agreement to the Company.As spokesman and principalnegotiator for the Respondent, Mrs. Graves agreed that she would examine thecontract before the next meeting.During this meeting Mrs. Graves did not men-tion the fact, which is unrefuted, that on July 14 one John Conrardy, a driver-salesman,had approached her and stated that he and another employee, Dick Eich-miller,were interested in the prospect of becoming distributors .3Within a few days after the July 17 meeting, two of Respondent's driver-salesmen,'Eichmiller and Robert Blackhall, approached Sales Manager Hansen and told himthat they were interested in discussing the possibility of obtaining distributorships.Hansen reported the matter to Mrs. Graves.I Case No. 13-RAT-480 (not published in NLRB volumes). The Union won the electionby a vote of 10 to 92 All dates herein refer to the year 1959 unless otherwise indicated.8Mrs Graves testified that at this time she told Conrardy that she did not think it wasa good idea for two men to go into business togetherShe also told these employees thatshe did not know if she could legally discuss this subject inasmuch as the Company wasbargaining with the Union. SQUIRT-NESBITT BOTTLING CORP.29The second meeting between the Respondent and the Union was held on July 30.At this meeting Mrs. Graves stated that several of the men had asked for informa-tion regarding distributorships,The matter was discussed briefly, Mrs. Graves stat-ing that she did not know what effect distributorships would have upon a contractand union representatives dismissing the subject by stating that they were unac-quainted with operations of that nature.Mrs. Graves thereupon submitted a con-tract in counterproposal to the one which the Union had offered and the partiesproceeded to discuss it provision by provision?Differences arose and the meetingended with each party agreeing to give further consideration to the proposals athand.On July 31 (a Friday) Mrs. Graves was approached by John Conrardy andRobert Blackball who requested that she meet with some of the drivers, themselvesincluded, who were desirous of obtaining specific information relative to the subjectof distributorships.Pursuant to this request, Mrs. Graves agreed to meet with themen on the following day-Saturday, August 1. In preparation for the meetingMrs. Graves that evening made long-distance telephone calls to three bottlers locatedin other States who operated under a distributorship setup.From them she obtainedcertain information concerning the operations and arrangements of the distributor-ship plan.A meeting was held on August 1, as scheduled, with six driver-salesmen in attend-ance.Blackball submitted a list of questions which he had prepared.Mrs. Graves,in turn, explained to themen ingreat detail the inherent involvements of distributor-ships, as she had ascertained them to be, including the various obligations andresponsibilitieswhich would result to each of the parties.As she was not ableto answer all of the questions which were raised, the meeting ended with Mrs.Graves' assurance to the men that she would endeavor to obtain further information.On the following Monday, August 3, Graves prepared a two-page typewrittenmemorandum in which she listed in detail the various aspects of the distributorshipplan as she had discussed it with the six employees on the preceding Monday. Shegave copies of the memorandum to two of the driver-salesmen for circulation amongthe employees who had not attended the August 1 meeting.The memorandumconcluded with the following statement.We hope to give you something more specific on this within the next week orso after we have studied some other distributorships and have been able toanalyze our own situation.But remember, this has to be worked out so thateach of you makes money for we can't exist unless you do.Also on Monday, August 3, according to the credited testimony of Mrs. Graves,she called Bopp and told him about the meeting which she held with six driver-salesmen the previous Saturday.Bopp replied that he was meeting with the menthat same evening and that he would learn more about it at that time.Fourteen employees were present at the union meeting held on the evening ofAugust 3.The union representatives,including Bopp,were told about the meetingbetween the six driver-salesmen and Mrs. Graves on August 1 and one of theemployees furnished Bopp with a copy of the memorandum which Graves hadprepared subsequent to that meeting.The Union'sposition upon receiving thisinformation from the men,as expressed in the credited testimony of Bopp, was that.,we told them they would have to make up their minds if they were going to bedistributors or driver-salesmen."Thereupon, pursuant to a motion of employee EddieSchultz, the employees voted 13 to 0, with 1 abstention,to remain as driver-salesmen5At this meeting the employees also voted to authorize a strike in theevent a contract was not executed by August 17.Hansen testified that on the following day, August 4, some of the employees toldhim what had transpired at the unon meeting on the evening before and that theyhad decided to "put over" the idea of distributorship until April.This information4Bopp testified that Respondent did not submit its counterproposal until the third bar-gaining meeting on August 5, as he recalled itUpon consideration and examination ofall the testimony, I am persuaded that Mrs. Graves' recollection as to the chronology ofevents is the more accurate and most reliable.Accordingly,where there are differences asto the subjects discussed at the various meetings,I have accepted the account of MrsGraves.In any event, there is no material dispute or difference between Bopp and Gravesas to the substance of the discussions at the various meetings.5Conrardy and Blackball testified that at this meeting the employees voted to "shelvethe idea" until the following AprilIn any event it is clear that at this meeting theemployees voted to abandon the idea of distributorships at this time. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerningthe stand of the employees at the August 3 unionmeeting was impartedby Hansen to Mrs. Graves.Notwithstanding the formal resolution of the precedingeveningto drop the dis-tributorship proposition (which decisionwas madeknown to theRespondent),three of the employees at the end of the day (on August 4) approached Hansenagainand stated that they still wanted distributorships.6The result of this wasthat anothermeeting washeld between Hansen and the driver-salesmenwhen theemployees reported to work thenext morning,August 5.AlthoughHansentestifiedthat thismeeting was a spontaneousaffair, it is evident that he did not come entirelyunprepared.Suffice it to note that at thismeeting Hansenused a blackboard onwhich he demonstratedin some detailthe earnings which the employees couldmake under a distributorship system?On August 5 the third bargaining meeting was held between the Union and theRespondent.Boppbeganby advising Respondent's representatives that a unionmeeting had been held on August 5, that the employees had voted to reject theproposition of distributorships, and they had voted to authorize a strike if a collective-bargaining agreement was not reached by August 17.Mrs. Graves thereupon toldBopp about the employees' meeting with Hansen on August 4, stating that in viewthereof it was apparent to her that the employees had changed their minds andthat they still wanted distributorships.Upon being so apprized the Union took theposition that if distributorships were what the men wanted, it was the bargainingagent and it wouldnegotiatethe contract.eMrs. Graves, however, took the positionthat the Union had no "jurisdiction" to bargain for the driver-salesmen if they wereto become "independent businessmen," i.e., distributors.These positions havingbeen stated, the parties continued to bargain over the terms of the contract with nofinal agreement being reached.In the meantime, which was after Mrs. Graves had received additional informationconcerning distributorship from other bottlers,Mrs.Graves consulted with herattorneys with regard to a possible distributorship contract which would be suitableto the Respondent. It was on Monday, August 10, according to Mrs. Graves, thatshe decided a distributorship program would be economically feasible for theRespondent Company.On the following day, August 11, she held a meeting withthe employees and at that time read to them a distributorship contract which hadbeen drafted by her attorneys.Five of Respondent's driver-salesmen signed copiesof the contract before thismeeting ended.The next bargaining meeting was held on the following day, August 12, and atitsoutset Bopp was notified of the action taken by the five employeesin signingthe distributorshipagreements.According to the credited testimony of Bopp,Mrs. Graves stated also that most of the others had indicated their intentionto sign.At this meeting Mrs. Graves took the position, which was consistent with the posi-tion she had taken before, that Respondent could not bargain with respect to theemployees who had signed or who were about to sign distributorship agreementsexcept to the extent that Respondent would bargain concerning the "tenure of em-ployment" of those employees. She explained to Bopp that, "tenure would cover sev-erance pay for the time going back to July 20, which had been set as retroactivitydate."Although Mrs. Graves indicated that Respondent would continue to bargainfor those employees who would not become distributors, it was evident by this timethat very few, if any, employees would remain in this category.A total of 14 of the Respondent's approximate 20 driver-salesmen signed dis-tributorship agreements by August 14.By letter dated August 18, 1959, Mrs. Graves notified the Union that Respondentwas prepared to accept the Union's proposed collective-bargaining agreement withcertain exceptions, including a modification of the Union's wage proposal, whichwere set forth in the letter.This communication concluded with the followingstatement:As you are aware, certain of our driver-salesmen presently covered by thisagreement have entered into contracts with us as independent contractors.Upon commencement of their duties as such independent contractors, they willno longer be employees and this contract and agreement will no longer cover8 These employees included thosewho originallywere in favor of the idea,Ie , Igna zitto,Conrardy,Eichmiller,and Blackball7Hansen testifiedthat by thistime Respondent had received"additional information"concerning distributorships and alsothaton August 4 Respondent received in the mail aform of distributor contract from another bottler.8Testimony of Mrs Graves. SQUIRT-NESBITT BOTTLING CORP.31them.Also, should other driver-salesmen in the future enter into similar con-tracts with us, they too will be relieved from coverage under our contract withyou.No further communications or meetings were held between the parties.TheUnion filed the unfair labor practice charge herein on August 21, 1959.B. Status of the drivers under the distributorship agreementsFor reasons which will become apparent hereinafter, it is incumbent that a deter-mination be made as to whether the distributorship agreements converted the driver-salesmen into independent contractors or whether under those agreements thedriver-salesmen continued to retain their status as employees.It is now well established that in determining the status of persons alleged to beindependent contractors, the Act requires the application of the "right-of-control"test.9Where the person for whom the services are performed retains the right tocontrol the manner and means by which the result is to be accomplished, the rela-tionship is one of employment; on the other hand, where control is reserved onlyas to the result sought, the relationship is that of independent contractor.TheBoard and the courts have long recognized that the resolution of this question oftenisa difficult one and depends on the facts of each case with no one factor asdeterminative.It is true, as the Respondent points out in its well-documented brief, that a numberof factors are present in the distributorship arrangement which are essentially char-acteristic of an independent contractor relationship.The factors pointing in thisdirection will be considered first.la In most instances these factors represent changesin the employment relationship which were not present before the driver-salesmenentered into the distributorship agreements.iiThus, under the distributorship agree-ments (which are for a 2-year period) the driver-salesmen now are required to paytheir own taxes and to make their own social security contributions, if any.Theyno longer enjoy paid vacations, a company pension plan, or a company health andaccident plan.Uniforms are no longer furnished by the Company but the men arerequired to furnish their own.The driver-salesmen formerly were required to worka 5-day week starting at 7 a.m. and ending at 4 p in. There is no set workweek asto days or hours under the distributorship agreements.Formerly the routes towhich the drivers were assigned were under the exclusive control of the Respondent.Under the distributorship agreements the drivers are granted certain exclusiverights to particular routes and territories of their own. In the past the drivers wererequired to service their routes by making stops in the order and method prescribedby the Respondent.They now have authority to determine their own method andfrequency of serving their customers.Whereas the Respondent previously leased thetrucks from Hertz and provided them for the use of the driver-salesmen, the latterare now required to furnish their own trucks and pay for their own insurance i2The distributorship agreements permit the drivers to warehouse their own trucksand goods; in the past the drivers were required to return the trucks to the Respond-ent's premises.Under the old arrangement helpers were furnished and paid by theRespondent.This practice was abolished under the distributorship agreements andthe driver-salesmen now must pay for the services of any additional help which theymay need.Under the former arrangement the driver-salesmen were paid a salary by theRespondent, plus commission on a per case basis.They received their pay eachweek by check.The salary method was discontinued under the distributorships andthe men are paid by commissions only. They now purchase the Respondent's prod-9Golden Age Dayton Corporation,124 NLRB 916,Bob,Inc, 116 NLRB 1931 ;Okla-homa Trailer Convoy, Inc,99 NLRB 101911Unless otherwise noted, there is no conflict in the evidence with respect to the factors,both pros and cons, involving the employment relationship about which we are hereconcerned11For the convenience of all concerned, the Respondent and the distributors agreed tocertain temporary arrangements which were to remain in effect until about April 1 1960.These included the once a week assignment of a city route to out-of-town distributorsduring the winter months and the prorating of truck rental expenses among the drivers.In view of their temporary nature, I do not regard these arrangements as dispositive orcontrolling of the issue here under 'consideration12Actually the men drive the same trucks, the leases having been reassigned by Hertzfrom the Respondent to the drivers. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDucts at a price determined by the Respondent.The distributorship agreements donot set orrestrict the prices at whichthemen resell theproducts to the retailers.The earnings of themen are thus based uponthe difference of what they pay forthe beveragesand what they receivefrom sales.The foregoing represent the factors reflected in the evidence which tend to pointtoward in independent contractor relationship.We turn now to the factors dis-closed in the record which tend to indicate an employee relationship.The latterfactors for the most part pertain to requirements and restrictions which are reflectedin the provisions of the distributorship agreements and may be set forth and sum-marizedas follows:(1)The distributoris limitedto purchasing all nonalcoholicsoft drinks for resale in his territory from the Respondent; (2) the distributor isrequired to cooperate in and actively support and work on all sales, advertising, andpromotional campaigns suggested by the Respondent; further, he is required tofollow the Respondent's suggestions with respect to the placing and displaying ofadvertisingmaterials; (3) all trucks used by the distributor must be painted andinscribed in accordance with the Respondent's requirements; the trucks must bekept in a clean and neat condition and maintained in good repair; if the trucks arewarehoused, the warehouse areas must be kept clean, sanitary, and in good repair;distributors are required to give representatives of the Respondent access to trucksand warehouse areas for purposes of inspection; (4) distributors and their helpersare required to wear "standard" uniforms when selling and distributing Respond-ent's products; (5) distributors are required to maintain full and complete salesrecords, route books, and books of account in a form approved by the Respondentand they are required to provide the Respondent at least once a week with duplicatecopies of daily sales records; (6) the Respondent retains the right to solicit ordersin the distributors' territories; (7) the Respondent retains the right to sell and servicea territory and to retain any profit derived thereby in the event the distributor forany reason is unable to sell or service such territory, (8) the distributors are requiredto attend periodic "co-operative" meetings called by the Respondent; and (9) thedistributors are required to carry public liability and property damage insurancein the amounts prescribed by the Respondent.In addition to the foregoing requirements and conditions which are embodied inthe contracts, uncontroverted testimony indicates that Respondent maintains exclu-sive control over charge accounts and credit arrangements with the distributors'customers.Thus, in the event a customer of the distributor desires credit or acharge account, the customer is furnished with an application which must be sub-mitted to and approved by the Respondent before any credit can be given.The evidence establishes also that on occasion Respondent's sales supervisorsaccompany the distributors on their routes. In this regard it is signnficant thatthe memorandum which Mrs. Graves prepared as a summary of what she told theemployers at the August 1 meeting (which memorandum was also circulated amongthe employees who did not attend that meeting) contains the following statement:"Our present supervisors will then be `advisors'-like any franchise, we will have tohe there to help see that the job is done right."[Emphasis supplied ]While thereisno equivalent provision, as such, in the distributorshipagreements,there is evi-dence that this policy was effectuated after the driver-salesmen became distributors.Thus, Robert Blackhall, a witness for the Respondent and the only driver-salesmanthen employed to testify on the subject, testified that since he became a distributorHarold Ellis, his former supervisor, accompanied him "once or twice" on hisroutes 13Concerning those occasions, Blackball testified, "He just rides around andobserves, he writes a report and he turns the report into the Company and fromthere on I will find out if there is anything wrong with my route, that they will sug-gest ways for me to change it." Further that"he examineswaysI am notperformingthe contract correctly . . . how Ican get.more salesthroughadditional mer-chandising by putting our products at a different spot or by hanging what we calladvertising helps.or give me a hint whereI canlocate a vendor that he knowsabout, some people that want it that I don't know about."Also, according to Black-hall, Ellis examinesthe conditionand cleanliness of his stock and where it is located inthe customer's premises.Although thereisnodoubt but that thesupervisors ac-company the distributors far less frequently than they did priorto thedistributorshipsystem, I find that a practiceand understanding exists between the Respondent andthe distributor whichentitles the supervisorsto accompany the distributor on suchis Blackball testified that before becoming a distributor Ellis would accompany him asoftenas once ortwice a week. SQUIRT-NESBITT BOTTLING CORP.33occasions as the Respondent may see fit and for the purposes testified to by Black-hall.This was made clear by Mrs. Graves to the driver-salesmen at the outset ofthe distributorship system and the practice shows that it has been carried into effect 14Moreover, the evidence is clear that Respondent's supervisors (also knownas salescounselorsunder the distributorship system) attend and participate in the meetingswhich the distributors are by contract required to attend.It is significant, too, that the driver-salesmen who initially became distributorswere experienced employees.During their tenure of employment they had becomefam.liar with Respondent's operations and well knew what was expected of themby way of handling Respondent's products. In this regard, Hansen testified thatnew employees are hired as "trainees "The new employees are hired on proba-tion with the understanding that they will become distributors only after they undergoa training course and show that they will measure up to Respondent's requiredqualifications.The training course is conducted by Hansen and other of Respond-ent's supervisors.It is clear that by utilization of a system whereby Respondenthires only trainees and requires them to undergo a thorough training program con-ducted by its supervisors, Respondent is thus assured that the prospective distribu-tors are thoroughly indoctrinated with the detailed methods of Respondent's dis-tributorship operations.C. Conclusions concerning the status of the drivers underthe distributorship systemAfter careful consideration and analysis of the cases and of all the factors hereinvolved, it is my conclusion, and I find, that the driver-salesmen retained their statusas employees under the distributorship agreements.There is no need to burden thisreport with further analysis of the various factors involved or with a comparison ofthe numerous Board and court cases on the subject. The pertinent factors pointingin both directions have all been itemized in the foregoing section. In the opinion ofthe Trial Examiner the positive factors pointing to an employee relationship, includingthe various requirements and restrictions which are imposed upon the distributor,all of which have been discussed above, indicate substantial control by the Respond-ent over the distributors' method of operations. Such control over the distributors'method of operations is characteristic of an employee relationship.Conversely, Ifind that the evidence as a whole establishes that the distributors do not possess thefreedom of action as to the manner and means of accomplishing their work which isan essential characteristic of independent contractors.15D. The refusal to bargain; analysis and conclusionsBoth the General Counsel and the Respondent have cited theShamrock Dairycase 16 in support of their respective positions.The Respondent argues that byoffering to bargain with the Union with respect to the "tenure of employment" ofthe driver-salesmen for the period of their employment prior to the execution of thedistributorship agreements, Respondent thereby fulfilled any and all of its obligationsto bargain under theShamrockcase.The fact of the matter is, and contrary to theRespondent's contention, the Respondent did not bargain on this subject within the14Richard Sparks, a distributor who left the Company on January 7, 19G0, testified thatEllis (also his former supervisor) accompanied him on his route on an occasion after hebecame a distributor.15The following additional observations might be notedThe Respondent's products(Squirt,Hires Root Beer, and Double Cola) are of the type generally sold to the publicat standard prices.The prices at which Respondent sells those products to the distributorsare determined by the Respondent.The routes and territories of the distributors alreadyhad been established.Accordingly, the "risk" element, a factor indicative of an inde-pendent contractor relationship, appears negligible here.Moreover, although the contract does not require the distributors to work any set hoursor days, the evidence indicates that the men continue to report at the plant early in themorning to pick up their products.That the freedom which the distributors enjoy withrespect to any working schedule is more apparent than real is further demonstrated bythe fact that the distributorship agreement permits the Respondent to take over or re-assign any territory where the distributor falls to afford such service as provided for inthe contract.16Shamrock Dairy, Inc, et al.,124 NLRB 494.597254-61-vol. 130-4 34DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of theShamrockcase.In the latter case, which involved a situation wherethe employer had unilaterally instituted a contractor-operator plan, the Board clearlyheld that the employer's obligation to bargain with the Union included the obligationto bargain with respect to the veryadoptionof the plan-this in addition to mattersrelating to tenure of employment, a matter which would arise only if, in fact, theplan was adopted.It is clear that here the Respondent unilaterally adopted and put into effect the dis-tributorship system without negotiating with the bargaining representative about it. Itisnot enough, as Respondent also seems to urge, that the Union was notified inadvance of Respondent's plans to inaugurate the system and that Respondent's bar-gaining obligationswere thereby satisfied.Mere notification of contemplatedunilateral action clearly does not satisfy the processes of collective bargaining con-templated by the Act.Nor can any claim be made that the Union abandoned the em-ployees or that it in any way waived its rights to bargain over the adoption of thedistributorship system.As heretofore related, the Union Representative Boppinitially took the position that the Union would bargain over the distributorshipsystem and he adhered to this position through the last bargaining meeting.Notin the least inconsistent was the Union's action in filing an unfair labor practicecharge within a few days after the distributorship was made an accomplished fact.On the basis of the foregoing, and under theShamrockcase, I find that the Re-spondent violated Section 8(a)(5) and (1) of the Act by engaging in individual bar-gaining with its employees and by entering into individual contracts with its em-ployees at a time when the Union was the certified bargaining representative of theemployees.The case does not rest at this point, however, for in the opinion of the Trial Ex-aminer the extent of the violation here exceeded that found by the Board in theShamrockcase and in theSmith's Van & Transportcase 17In each of the lattercases the Board found that the unilateral actions of the employers in entering intocontract agreements were economically motivated, i e , the motivating factor was non-discriminatory.18But beyond this, it appears that the employers in each of the citedcases initiated and sponsored the action in kind by reason ofbusinessconsiderations,viz.more profits, greater efficiency, and the like In the instant case there is no evi-dence whatsoever that the Respondent adopted the distributorship system for businessreasonsFor what the record shows, the Respondent has profited no more or no lessunder the distributorship arrangement than it had under the driver-salesmen system.Furthermore, the original suggestion to adopt the distributorship system came fromthe employees; it was not initiated or sponsored by the employer. In view of theforegoing, and for the additional reasons noted hereinafter, I am of the opinion thatthe facts in the instant case are more analogous to that inMedo Photo Supply Corp.19In theMedocase the employer recognized the union as the bargaining representativeof its employees.At the employees' request and upon their statement that theywould abandon the union if their wages were increased, the employer negotiated withthem without the intervention of the union, granted the requested increase in wages,and thereafter refused to recognize or bargain with the union.The Supreme Courtthere rejected the notion that the employer was relieved from its bargaining obliga-tions because the employees asked that they be disregarded, holding that "the statutewas enacted in the public interest for the protection of the employees' right to col-lective bargaining and it may not be ignored by the employer, even though the em-ployees consent." In finding a violation of Section 8(a)(l) and (5), the Courtfound that the obligation to bargain with the union being exclusive, it exacted the"negative duty to treat with no other "The facts show that here the employees came to the Respondent and expressedan interest in distributorshipsIt is true that, unlike theMedocase, they did notcome out and specifically announce that they would abandon the Union if thedistributorships were granted to themNevertheless, it is obvious that Respondent,if not immediately. soon became cognizant of the fact that it no longer would haveto deal with the Union once the men were in fact established as independent con-tractorsAs heretofore noted, once approached with the suggestion, Respondentwent to no little effort and expense to ascertain whether the distributorship systemcould feasibly be integrated into Respondent's operations.Thereafter it not only19 Smith's Van d Transport Company. Inc, of at,126 NLRB 1059 Thts case was alsocited by the General Counsel in support of his contentions19 See alsoBrown Track and Trailer Manufacturinq Company, Inc, etat, 106 NLRB 999.19Medo Photo Supply Corporation v N L R B,321 U S 678. SQUIRT-NESBITT BOTTLING CORP.35cooperated with the employees, but the evidence establishes that Respondent infact encouraged the employees to accept what it by then proposed in the way of adistributorship arrangement.Thus, it will be recalled that at the August 3 unionmeeting the employees had voted to authorize a strike and that Respondent wasadvised of this action on August 4.Nevertheless, at a meeting with the employeeson August 5, the Respondent offered further inducement to the employees by ex-plaining to them in great detail the possibilities of what they might earn under thedistributorship system.In view of the foregoing, and upon the record as a whole, I find that the Respond-ent further violated Section 8(a) (1) and (5) by its conduct in cooperating with andencouraging the employees to accept the distributorship plans.The foreseeableresults of such action was bound to undermine the Union as the employees' bar-gaining representative.Medo Photo Corp , supra.This is particularly true where,as here, the action occurred prior to the expiration of the 1-year certification period.Ray Brooks v. N.L.R.B.,348 U.S, 96.Finally, I find that even if the individual contracts changed the status of thedrivers to that of independent contractors, Respondent nonetheless violated Section8(a)(5) and (1) of the Act. The refusal to bargain here occurred prior to theactual execution of the distributorship contracts.As held by the Board inSmith'sVan & Transport Company, et al., supra,the Union was entitled to bargain over theadoption of the contract system.20IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent's activities set forth in section III, above, occurring in connectionwith the Respondent's operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent has refused to bargain collectively with the Unionand has, on the contrary, engaged in individual bargaining with its employees inderogation of the Union's representative status, it will be recommended that theRespondentcease anddesist therefrom and that it cease giving effect to the indi-vidual contracts with its driver-salesmen.In order to restore the status quo, it alsowill be recommended that the driver-salesmenwith whom the Respondent has madeindividual contracts be offered full reinstatement to their former or substantiallyequivalent positions as driver-salesmen, without prejudice to seniority or otherrights and privileges, and that each be made whole for loss of pay, if any, sufferedby reason of the said driver-salesmen employment under individual contracts.CONCLUSIONS OF LAW1.Bakery Sales Drivers Union, Local No. 344, is a labor organization within themeaning of Section 2(5) of the Act.2.All driver-salesmen, including office employees, professional employees, guards,supervisors, and all other employees as defined in the act, constitute a unit appro-priate for purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.3.At all times material since July 13, 1959, the Union has been the exclusivebargaining representative in the aforesaid unit within the meaning of Section 9(a)of the Act.4.By failing to bargain collectively with the Union as the exclusive bargainingrepresentative of the employees in the appropriate unit, by bargaining individuallywith the employees, and by entering into individual contracts with the driver-salesmen, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) and Section 8(a)(5) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]20See the Board's remedial order in theSmith'sVan case,supra.